Citation Nr: 1719143	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  13-12 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a higher initial rating for major depressive disorder with psychotic features, rated as 30 percent disabling prior to November 30, 2011, rated as 50 percent prior to January 25, 2013, with a temporary evaluation of 100 percent from October 8, 2013 to December 31, 2013, 70 percent prior to December 9, 2015, and 100 percent thereafter.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

N. Riley, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1987 to May 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that granted service connection for major depressive disorder rated at 30 percent, effective April 19, 2010.  The Veteran timely appealed the initial rating assigned.

In a subsequent rating decision in February 2013, the RO increased the disability rating for depressive disorder to 50 percent, effective November 30, 2011.  This created a staged rating, as indicated on the title page, but did not satisfy the Veteran's appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In October 2015, the Board remanded the claims for additional evidentiary development. Following the ordered development, the RO increased the disability rating for depressive disorder to 70 percent effective January 25, 2013, with a temporary evaluation of 100 percent effective October 8, 2013, through December 31, 2013. The RO continued a 70 percent rating from January 1, 2014, then increased the rating to 100 percent effective December 9, 2015.  Entitlement to individual unemployability was also granted effective January 25, 2013.  As will be discussed further, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  


FINDINGS OF FACT

1.  Prior to December 9, 2015, symptoms and overall impairment caused by the Veteran's major depressive disorder have more nearly approximated occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment.

2.  The evidence is at least evenly balanced as to whether the Veteran's service connected depressive disorder renders him unable to secure or follow substantially gainful employment prior to January 25, 2013.


CONCLUSIONS OF LAW

1. The criteria for an initial rating of 70 percent, but no higher, for major depressive disorder have been met prior to December 9, 2015.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

2. With reasonable doubt resolved in favor of the Veteran, the criteria for a TDIU are met for the entire appeal period.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA's duty to notify has been satisfied through a notice letters dated June 2010 and March 2011 to the Veteran, which fully addressed all notice elements.  Specifically, these letters informed the Veteran of what evidence was required to substantiate his claims for service connection, an increased rating, of the Veteran's and VA's respective duties for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  The Board, therefore, finds that all notices required by the Veteran Claims Assistance Act (VCAA) and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notices.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate her claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  All outstanding VA , Social Security Administration (SSA), and private treatment records identified by the Veteran have also been associated with the claims file.

Regarding the claim for a higher initial rating, the Veteran was afforded VA examinations in November 2010, June 2012, December 2014, and December 2015.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  As indicated by the discussion below, the examiners performed a thorough physical evaluation of the Veteran, the examiner reviewed the Veteran's pertinent medical history and provided findings responsive to the applicable rating criteria.  Thus, the Board finds these exams adequate to decide the increased rating issue.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board also finds that substantial compliance with the Board's remand directives has been achieved.  Updated VA treatment records and SSA records have been obtained.  As such, the Board finds that substantial compliance with the Board's remand directives has been accomplished.  See Stegall, 11 Vet. App. at 271.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Merits

Under 38 U.S.C.A. § 7104 , Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Federal Circuit has held that while the Board must review the entire record, it does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  "The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart, 21 Vet. App. at 509.

A. Higher Initial Rating

The Veteran's service-connected disability is rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, pertaining to major depressive disorder.

Under the general rating formula, a 30 percent rating requires a showing of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV). 

The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. GAF scores included in the record are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

The Board notes that effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the updated Fifth Edition (DSM- 5). The provisions of the final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014. As the RO certified the Veteran's appeal to the Board in June 2016, the claim is governed by the DSM-5. 79 Fed. Reg. 45094 (Aug. 4, 2014).  In this regard, the December 2015 VA examination was conducted utilizing the DSM-5, and therefore no GAF score was assigned.  However, the Board will still consider previously assigned GAF scores in addressing the instant appeal.

Turning to the evidence of record, post-service San Diego VAMC mental health treatment dated from April 2004 through February 2016 are associated with the claims file.  Reports from individual counseling sessions show that the Veteran was diagnosed with major depressive disorder manifested by symptoms to include irritability, serious sleep impairment, nightmares, and difficulty in social and occupational functioning.  

During the period on appeal, VA treatment records reflect medication management for PTSD and the Veteran's GAF score ranged from 50 to 55, indicative of moderate to serious symptoms.  Additionally, treatment during this period shows the Veteran presented with depressed mood, sleep impairment, and lack of motivation.  He also has been unable to maintain any permanent housing and reported staying with "friends" for majority of the time on appeal.  He also reported that medication is helpful with controlling his symptoms.  See San Diego CA VA Medical Center treatment records.

The Veteran was afforded a VA examination in November 2010.  The Veteran was noted to have chronic impaired sleep and memory as well as depressed mood.  He reported being unable to concentrate and decreased motivation.  He was noted to need help with daily functions from his daughter.  The examiner noted the primary impairment he suffers from is depressed mood, impaired sleep and impaired memory.  A current GAF score of 55 was recorded.  

The Veteran was afforded another VA examination in June 2012. The examiner noted that the symptoms the Veteran has experienced remained mostly unchanged since the previous examination and a GAF score of 55 was noted.  Again, depressed mood, impaired concentration, and the social and occupational impairment were noted.  Another VA examiner in December 2014 indicated a GAF score was warranted as well the Veteran's symptoms had worsened somewhat due to a period of inpatient mental health treatment in October 2013.  The VA examiner indicated the Veteran continued to suffer from a severely depressed mood and social impairments including avoidance of people.

A mental health Disability Benefits Questionnaire (DBQ) completed by a treating provider in February 2016 noted the above symptoms as well as suicidal ideations and persistent delusions or hallucinations.  Another VA examination in December 2015 confirmed those findings however indicated the Veteran's symptoms as of that examination had worsened to a level of total social and occupational impairment.
VA treatment records are largely in accord with the findings of all the VA examiners.

The symptomatology associated with the Veteran's service-connected depressive disorder, to include that indicated by the lay statements and treatment records, supports the assignment of a 70 percent rating because this disability has been shown to result in occupational and social impairment, with deficiencies in most areas, such as work, family relations, and mood, due to such symptoms as depressed mood; difficulty in adapting to stressful circumstances; and impaired concentration.  38 C.F.R. § 4.130, DC 9411.  Specifically, these symptoms and their equivalents have been endorsed by the Veteran, as corroborated by VA examiners and treatment providers, and cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation.  Vazquez-Claudio, 713 F.3d at 118 ("Entitlement to a 70 percent disability rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation").

The evidence reflects that the Veteran's psychological symptoms have been relatively consistent and are of such severity as to warrant a 70 percent evaluation for the entire appeal period prior to December 9, 2015.

Significantly, however, the symptoms have not at any point prior to December 9, 2015, more nearly approximated total occupational and social impairment.  In this regard, the Board recognizes that the Veteran was not employed during the period under consideration.  However, the evidence does not reflect that the symptoms have more nearly approximated total occupational and social impairment.  Although he socially isolates himself, the Veteran's has been found competent to manage his own finances.  Moreover, he has consistently demonstrated appropriate hygiene, and his thought processes have been intact throughout the appeal period.  In addition, on the December 2014 VA examination, the Veteran indicated that he saw his son two to three times per week and went to church once per week.  Thus, neither the symptoms nor overall level of impairment more nearly approximate the criteria for a 100 percent rating under the rating criteria, and a rating higher than 70 percent prior to December 9, 2015, is therefore not warranted for the Veteran's depressive disorder.

The Board has considered whether staged ratings are appropriate.  The evidence of record shows that the Veteran's depressive disorder symptoms have not fluctuated materially prior to December 9, 2015, as to warrant a disability rating in excess of 70 percent.  As such, a staged rating is not warranted.

The record does not establish that the rating criteria are inadequate for rating the Veteran's major depressive disorder.  As indicated by the cases cited above, the criteria in the general rating formula for mental disorders include both the symptoms listed as symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as marked interference with employment and frequent hospitalization, is not required, and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

B. TDIU

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91.

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any nonservice-connected disability and advancing age, which would justify a TDIU due solely to the service-connected disabilities.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375   (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The Veteran has been granted service connection for major depressive disorder rated as 70 percent, as decided above, and tinea cruris at a noncompensable rating for the entire appeal period.  Hence, he now meets the percentage criteria for a TDIU laid out in 38 C.F.R. § 4.16(a) for the entire period.  Even so, to grant TDIU it must be found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Consequently, the Board must determine whether the Veteran's service-connected disabilities combine to preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.  Inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2016).  In making its determination, VA considers such factors as the extent of the service-connected disabilities, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19. 

The evidence of record reveals that the Veteran was granted entitlement to VA non-service connected pension benefits in 2007.  At that time it was noted the last time the Veteran worked was April 2002 as a production supervisor.  He was noted to only having completed two years of junior college, however no degree.  In granting the pension benefit, the VA noted his GAF score of only 52 related to his major depressive disorder.  Furthermore, SSA records associated with the record indicate the Veteran has been in receipt of Social Security Disability benefits with a disability onset date of March 2007.

After having reviewed the record and weighed the evidence both in support of and against the claim, the Board finds that the evidence is in relative equipoise as to whether the Veteran's service-connected PSTD renders him unemployable.  In this regard, the VA examiners November 2010, June 2012, December 2014, and December 2015, found that the Veteran's depressive disorder symptoms would limit the employment he would be able to seek as the position would have to preclude interactions with others.  Specifically, the November 2010 indicated he would be unemployable due to the symptoms of his depressive disorder.  Furthermore, the Veteran's ongoing treatment notes indicate he is severely socially withdrawn and unable to function in a normal workplace setting.  Moreover, to the extent that the VA examiners expressed an opinion on the ultimate question of the Veteran's employability, the "applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

As the above analysis reflects that there is probative evidence both for and against the claim in this case, the Board finds the evidence is approximately evenly balanced as to whether the Veteran's service-connected disabilities preclude him from obtaining and retaining substantially gainful employment.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

An initial rating of 70 percent, but no higher, for major depressive disorder is granted from April 19, 2010, subject to controlling regulations governing the payment of monetary awards.

 A TDIU is granted from April 19, 2010, subject to the regulations governing the award of monetary benefits.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


